EXHIBIT 7.9 SCHEDULE OF TRANSACTIONS Entity Name Transaction Date Transaction Type Number of Class A Common Shares Price HLP 03/14/2013 Open Market Purchase $ Glenview Capital Partners 03/15/2013 Assignment on Call Option $ * Glenview Institutional Partners 03/15/2013 Assignment on Call Option $ * Glenview Capital Master Fund 03/15/2013 Assignment on Call Option $ * Glenview Capital Opportunity Fund 03/15/2013 Assignment on Call Option $ * Glenview Offshore Opportunity Master Fund 03/15/2013 Assignment on Call Option $ * HLP 03/28/2013 Open Market Purchase $ HLP 04/15/2013 Open Market Sale $ HCP 04/15/2013 Open Market Sale $ HOM 04/15/2013 Open Market Sale $ HCP II 04/15/2013 Open Market Sale $ CPLP
